Order dismissing appeal affirmed. In this action upon a promissory note there was a finding for the plaintiff, and the defendants claimed an appeal. There is nothing in the record to show that there was a case stated or any order decisive of the case founded upon matter of law apparent on the record, such as may be the foundation of an appeal under G. L. (Ter. Ed.) c. 231, § 96. No other provision for an appeal to this court in an action at law exists. Samuel v. Page-Storms Drop Forge Co. 243 Mass. 133, 134. Yoffa v. Shaw, 299 Mass. 516, 517. Watts v. Watts, 312 Mass. 442, 449. There was no error in the order dismissing that appeal.